Plaintiffs pray for full recognition of their lien and privilege for the amount sued for in this case. As there is no dispute as to the lien and privilege claimed, and as the omission to allow same in original judgment was purely inadvertent, it is ordered that the original judgment be amended so as to recognize the lien and privilege of plaintiffs for the amount recovered, to wit, the sum of $1,411.40 on the house and lot of defendant, 1834-1836 Annette street, city of New Orleans.
It is further ordered that our original judgment, as amended, be made the final judgment of the court, and the petition for a rehearing is refused. *Page 41